

2020 OMNIBUS INCENTIVE COMPENSATION PLAN OF
AMETEK, INC.


RESTRICTED STOCK AWARD
This RESTRICTED STOCK AWARD (“Award”), is granted as of the Award Date, by
AMETEK, Inc., a Delaware corporation, to the Recipient.
W I T N E S S E T H :
WHEREAS, the Company has adopted the 2020 Omnibus Incentive Compensation Plan of
AMETEK, Inc. (the “Plan”), pursuant to which the Compensation Committee of the
Board of Directors of the Company (the “Committee”) may, inter alia, award
shares of the Company’s common stock, par value $0.01 per share (“Shares”), to
such key employees of the Company as the Committee may determine, and subject to
such terms, conditions and restrictions as the Committee may deem advisable; and
WHEREAS, pursuant to the Plan, the Committee has awarded to the Recipient a
restricted stock award, subject to the terms, conditions and restrictions set
forth in the Plan and in this Award;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Pursuant to the Plan, the Company hereby grants to the Recipient on the Award
Date, a Stock Award, and such Shares, the “Restricted Shares,” are subject to
the terms, conditions and restrictions set forth in the Plan and in this Award.
On the Award Date, the Company shall issue one or more certificates in the name
of the Recipient for the number of Shares granted as per this Award and as
recorded in the Company’s stock administrator’s system, and such Shares shall be
held by the transfer agent until such time as the Shares become vested and
nonforfeitable. Capitalized terms not otherwise defined in this Award shall have
the same meanings as defined in the Plan.
2.The Restricted Shares shall become vested and nonforfeitable on the earliest
of:
a.with respect to one-third of the Restricted Shares awarded (and any dividends
with respect thereto) on each of the first, second and third anniversaries of
the Award Date, subject to the Recipient’s continuous employment with the
Company (or any Affiliate) through each such date;
b.the death or Disability of the Recipient; or
c.the Recipient’s termination of employment with the Company (or its Affiliate)
as a result of and concurrent with a Change of Control.
Except to the extent, if any, that the Restricted Shares shall have become
vested and nonforfeitable pursuant to the foregoing provisions of this paragraph
2, if the Recipient voluntarily or involuntarily leaves the employ of the
Company and its Affiliates prior to the third anniversary of the Award Date,
such unvested Restricted Shares (and any dividends, distributions and
adjustments retained by the Company with respect thereto) shall be forfeited.
3.The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively,
“transfer”) any Restricted Shares, or
EE RSA 2020   Page 1 of 5
Grant Plan: 20RER3    

--------------------------------------------------------------------------------



any interest therein. The Company shall not be required (a) to transfer on its
books any of the Restricted Shares which shall have been sold or transferred in
violation of any of the provisions set forth in this Award or the Plan or (b) to
treat as owner of such Shares or to pay dividends to any transferee to whom any
such Shares shall have been sold or transferred. Each certificate representing
ownership of Shares acquired pursuant to this Award shall, prior to the
expiration or lapse of all restrictions or conditions on such Shares under this
Award have affixed thereto, in addition to any legends required under the Plan
or under federal or state securities laws, a legend in substantially the
following form:
“Transfer of the securities is restricted by that certain restricted stock award
dated as of the Award Date, between AMETEK, Inc., a Delaware corporation, and
the registered holder hereof, and certain terms of the 2020 Omnibus Incentive
Compensation Plan of AMETEK, Inc., copies of which award and plan are on file at
the principal corporate offices of AMETEK, Inc.”
4.Prior to the lapse of the restrictions on the transferability of the
Restricted Shares, the Recipient shall have all other rights and privileges of a
beneficial and record owner with respect to such Shares, including, without
limitation, voting rights and the right to receive dividends, distributions and
adjustments with respect to such Shares; provided, however, that any dividends,
distributions and adjustments with respect to the Restricted Shares, plus
interest credited on any such cash dividends, shall be retained by the Company
for the Recipient’s account and for delivery to the Recipient, together with the
stock certificate representing such Shares, only as and when such Restricted
Shares have become vested and nonforfeitable, and in no event later than
two-and-a-half months after the end of the calendar year in which the Restricted
Shares become vested and nonforfeitable. Cash dividends declared on forfeited
Shares shall be forfeited as and when such Shares are forfeited. For purposes of
this paragraph 4, interest shall be credited from the date a dividend with
respect to the Restricted Shares is made to the date on which the Company
distributes such amounts to the Recipient, at the five-year Treasury Note rate,
plus 0.5%, as such rate is set forth in the Wall Street Journal as of the first
business day of each calendar quarter.
5.If prior to the expiration or lapse of all of the restrictions and conditions
on the Restricted Shares under this Award, there shall be declared and paid a
stock dividend upon the Restricted Shares or if the Restricted Shares shall be
split up, converted, exchanged, reclassified or in any way substituted for, the
Recipient shall receive, subject to the same restrictions and conditions as the
original Restricted Shares subject to this Award, the same securities or other
property as are received by the holders of the Company’s Shares pursuant to such
stock dividend, split up, conversion, exchange, reclassification or
substitution. If the Recipient receives any securities or property of the
Company (or any acquiring entity) pursuant to this paragraph 5, such securities
or other property shall thereafter be deemed to be “Shares” and “Restricted
Shares” within the meaning of this Award.
6.If, with respect to the Restricted Shares (and any dividends, distributions
and adjustments to such Shares), the Company (or any Affiliate) shall be
required to withhold amounts under applicable federal, state, local or foreign
laws, rules or regulations, including income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items related to
the Recipient’s participation in the Plan and legally applicable to the
Recipient (“Tax-Related Items”), the Company will address all Tax-Related Items
in accordance with Section 14 of the Plan. The Recipient acknowledges that the
Recipient has been informed of the availability of making an election in
accordance with Section 83(b) of the Code, as
EE RSA 2020   Page 2 of 5
Grant Plan: 20RER3    

--------------------------------------------------------------------------------



amended; that such election must be filed with the Internal Revenue Service
within 30 days that the Company awards the Shares to the Recipient; and that the
Recipient is solely responsible for making such election and for seeking
appropriate professional tax advice in relation to any such election. In the
event that the Recipient files such an election with the Internal Revenue
Service, the Recipient agrees to provide a copy of such election to the Company
promptly.
7.The Company and the Recipient each hereby agrees to be bound by the terms and
conditions set forth in the Plan.
8.Any notices or other communications given in connection with this Award shall
be sent either by registered or certified mail, return receipt requested, or by
overnight mail, facsimile, or electronic mail to the Company and Recipient
address or number of record or to such changed address or number as to which
either party has given notice to the other party in accordance with this
paragraph 8. All notices shall be deemed given when so mailed, or if sent by
facsimile or electronic mail, when electronic confirmation of the transmission
is received, except that a notice of change of address shall be deemed given
when received.
9.This Award and the Plan constitute the whole agreement between the parties
hereto with respect to the Restricted Stock Award.
10.This Award shall not be construed as creating any contract of employment
between the Company and the Recipient and does not entitle the Recipient to any
benefit other than that granted under this Award. The grant of the Shares
hereunder will not confer upon the Recipient any right to continue in the employ
of the Company or its Affiliates.
11.The Recipient agrees that, to the extent applicable, any Shares granted
hereunder will be subject to the Company’s policies with respect to the hedging
and pledging of shares of Company Stock, stock ownership requirements, and
clawbacks, in each case that the Company may have in effect from time to time.
12.This Award shall inure to the benefit of, and be binding on, the Company and
its successors and assigns, and shall inure to the benefit of, and be binding
on, the Recipient and his heirs, executors, administrators and legal
representatives. This Award shall not be assignable by the Recipient.
13.The Recipient understands that in order to perform its obligations under the
Plan or for the implementation and administration of the Plan, the Company may
collect, transfer, use, process, or hold certain personal or sensitive data
about Recipient. Such data includes, but is not limited to Recipient’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information. Recipient explicitly consents to the collection, transfer
(including to third parties in Recipient’s home country or the United States or
other countries, such as but not limited to human resources personnel, legal and
tax advisors, and brokerage administrators), use, processing, and holding,
electronically or otherwise, of his/her personal information in connection with
this or any other equity award. At all times, the Company shall maintain the
confidentiality of Recipient’s personal information, except to the extent the
Company is required to provide such information to governmental agencies or
other parties and such actions will be undertaken by the Company only in
accordance with applicable law.
14.This Award shall be subject to and construed in accordance with, the laws of
the State of Delaware without giving effect to principles of conflicts of law.
EE RSA 2020   Page 3 of 5
Grant Plan: 20RER3    

--------------------------------------------------------------------------------



15.The Recipient recognizes and acknowledges that, by reason of Recipient’s
employment by and service to the Company or an Affiliate, Recipient has had and
will continue to have access to confidential information of the Company and its
Affiliates, including, without limitation, information and knowledge pertaining
to products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figures, customer and client lists, and relationships between
the Company and its Affiliates and other distributors, customers, clients,
suppliers and others who have business dealings with the Company and its
Affiliates (“Confidential Information”). The Recipient acknowledges that such
Confidential Information is a valuable and unique asset and covenants that
Recipient will not, either during or after Recipient’s employment by the
Company, use or disclose any such Confidential Information except to authorized
representatives of the Company or as required in the performance of Recipient’s
duties and responsibilities. The Recipient shall not be required to keep
confidential any Confidential Information which (i) is or becomes publicly
available through no fault of the Recipient, (ii) is already in Recipient’s
possession (unless obtained from the Company or an Affiliate or one of its
customers) or (iii) is required to be disclosed by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the Recipient shall provide the
Company written notice of any such order prior to such disclosure to the extent
practicable under the circumstances and permitted by applicable law. Further,
the Recipient shall be free to use and employ Recipient’s general skills,
know-how and expertise, and to use, disclose and employ any contact information,
generalized ideas, concepts, know-how, methods, techniques or skills, including,
without limitation, those gained or learned during the course of the performance
of his/her duties and responsibilities hereunder, so long as he/she applies such
information without disclosure or use of any Confidential Information. Upon the
Recipient’s termination of employment, the Recipient will return (or destroy, if
requested by Company) all Confidential Information to the Company to the fullest
extent possible.
16.During the Recipient’s employment and at any time thereafter, the Recipient
agrees not to at any time make statements or representations, orally or in
writing, that disparage the commercial reputation, goodwill or interests of the
Company (or an Affiliate), or any current or former employee, officer, or
director of the Company (or an Affiliate). Nothing in this Award shall limit or
otherwise prevent (i) any person from providing truthful testimony or
information in any proceeding or in response to any request from any
governmental agency or any judicial, arbitral or self-regulatory forum or as
otherwise required by law; (ii) either party from enforcing the other terms of
this Award ; (iii) the Company (or an Affiliate) from reviewing the Recipient’s
performance, conducting investigations and otherwise acting in compliance with
applicable law, including making statements or reports in connection therewith,
or making any public filings or reports that may be required by law; (iv) the
Recipient from the performance of Recipient’s duties while employed by the
Company (or an Affiliate); or (v) the Recipient from making a report to any
governmental agency or entity, including but not limited to, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, the Congress and
any agency Inspector General, if Recipient has a reasonable belief that there
has been a potential violation of federal or state law or regulation or from
making other disclosures that are protected under the whistleblower provisions
of any applicable federal or state law or regulation. No prior authorization to
make any such reports or disclosures is required and the Recipient is not
required to notify the Company that Recipient has made such reports or
disclosures. The Recipient, however, may not waive the Company’s (or an
Affiliate’s) attorney-client privilege.
EE RSA 2020   Page 4 of 5
Grant Plan: 20RER3    

--------------------------------------------------------------------------------



17.Notwithstanding Paragraphs 15 and 16 above, the Recipient shall not be held
criminally or civilly liable under any federal or state trade secret law act for
the disclosure of a trade secret that is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney, in each case, solely for the purpose of reporting or investigating a
suspected violation of law or (ii) in a complaint or other document filed in a
lawsuit or proceeding, if such filings are made under seal.


EE RSA 2020   Page 5 of 5
Grant Plan: 20RER3    